Mr. Chief Justice Greene delivered the opinion of the
court.
This a billiard-table case arising out of a contract •substantially the same as in the case of St. Germain v. Wind, decided to-day. Here the lease, so called, is detached from the so-called contract, and was executed a month or two later, but the two are so related as to constitute essentially one contract. But this case stands upon the pleadings differently from that of St. Germain v. Wind.
Plaintiff began his action in the District Court, March 26, 1885, pleading his ownership and "right of possession, and the defendant’s possession and wrongful withholding. Defendant answered, setting forth in full the contract in both parts, and alleging itself to be an innocent purchaser in good faith for value, holding the table by purchase from a purchaser at an attachment sale of the goods of the contract vendee. From the terms of the contract as pleaded, it appears that the table was delivered pursuant thereto on the twenty-third day of May, 1883, and was to be fully paid for within a year from that day. Neither complaint nor answer shows when the table passed out of the original vendee’s possession, nor how much has been paid upon it. This being the state of the pleadings, it would he presumed that the *168purchase price had all been paid before the original vendee was dispossessed, and it would be for the plaintiff to-reply non-payment. There is no reply in the record. Instead of moving for judgment on the pleadings, the defendant stipulated with the plaintiff the facts, and the causé went to trial before the court on the facts as agreed. Nothing in the statement of facts aids the infirmity of the plaintiff's position upon the pleadings.
The defendant, therefore, was entitled to the judgment it obtained. The judgment of the District Court is-affirmed.
Turner, J. concurred.
Langford, J. — I concur in the result, but not in- the reasoning.